                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DOLBY LABORATORIES LICENSING
                                   7     CORPORATION,                                      Case No. 18-cv-1553 YGR

                                   8                    PLAINTIFF,
                                                                                           PRETRIAL ORDER NO. 3 RE: TRIAL
                                   9             V.                                        CONFERENCE
                                  10     ADOBE INC. F/K/A, ADOBE SYSTEMS
                                         INCORPORATED
                                  11
                                                        DEFENDANT.
                                  12
Northern District of California




                                         ____________________________________
 United States District Court




                                  13
                                         AND RELATED COUNTERCLAIM
                                  14
                                              Having considered the filings to date and the arguments and other submissions at the
                                  15
                                       Pretrial Conference, held on December 20, 2019, for good cause shown the Court enters the
                                  16
                                       following orders:
                                  17
                                       1. Trial Date and Schedule: The trial of this matter is confirmed to proceed in Courtroom 1.
                                  18
                                          Jury Selection shall begin at beginning at 9:00 a.m. on January 31, 2020. All remaining trial
                                  19
                                          days shall begin at 8:30 a.m. Counsel shall arrive in court early enough to proceed each day
                                  20
                                          promptly at 8:00 a.m. Trial schedule will be Monday through Thursday, from 8:30 a.m. to
                                  21
                                          1:30 p.m. with two fifteen-minute breaks. Additional time may be scheduled for matters
                                  22
                                          outside the presence of the jury as necessary and determined by the Court. Sidebars are not
                                  23
                                          permitted. Counsel should be prepared to anticipate issues so that they may be addressed
                                  24
                                          outside of normal trial hours. In this regard, Counsel should also be prepared to reconvene
                                  25
                                          with the Court after the Court’s standing calendars which normally begin at 2:00 p.m.
                                  26
                                       2. The parties shall each be afforded (6 days) twenty-seven (27) hours to present their case,
                                  27
                                          including opening statements and closing arguments. The Court shall reserve one hour for
                                  28
                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 2 of 8




                                   1      plaintiff and one hour for defendant for closing arguments. The parties shall receive daily

                                   2      timesheets advising of the time remaining. Any concerns must be raised immediately or will

                                   3      be waived.

                                   4   3. The Court sets the next pre-trial conference for January 24, 2020 at 8:00 a.m. By January

                                   5      15, 2020, the parties shall submit a joint list of issues to be addressed at the conference. If no

                                   6      such issues arise, the Court may take the conference off calendar.

                                   7   4. Standard Motions in Limine: The Court hereby orders that: (a) witnesses shall be excluded

                                   8      until testimony is completed; (b) there shall be no reference to or evidence presented of

                                   9      settlement discussions, mediation, or insurance; and (c) there shall be no reference to or

                                  10      evidence presented of wealth or lack thereof of any party except in the punitive damage phase

                                  11      of a case, to the extent it exists.

                                  12            A motion in limine refers “to any motion, whether made before or during trial, to exclude
Northern District of California
 United States District Court




                                  13      anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

                                  14      States, 469 U.S. 38, 40, n. 2 (1984). The Court’s rulings on the motions in limine will be

                                  15      issued by separate order(s).

                                  16   5. Parties are ordered to admonish witnesses of the Court’s rulings. Failure to comply with a

                                  17      ruling by the Court may result in sanctions, including without limitation the striking of the

                                  18      witness’s entire testimony.

                                  19   6. Witnesses: The parties are limited to calling the witnesses submitted on the list filed for the

                                  20      Pretrial Conference. Upon a showing of good cause, including for rebuttal or impeachment

                                  21      purposes, additional witnesses will only be allowed by Court order.

                                  22   7. By January 15, 2020, the parties shall deliver via email a single joint list of all witnesses,

                                  23      attorneys, and others involved in the trial, in alphabetical order to be shown to prospective

                                  24      jurors during voir dire. The list shall be legible and formatted to fit on one page.

                                  25   8. Exhibits and Exhibit Lists: The parties shall file updated exhibits lists by January 15, 2020.

                                  26      The parties are limited to using the Exhibits submitted on those Exhibit Lists, except that any

                                  27      documents for which Adobe is seeking relief from the special master’s order regarding

                                  28      attorney-client privilege and which are ultimately found non-privileged may be added to the
                                                                                         2
                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 3 of 8




                                   1      parties’ exhibit lists.1 By January 15, 2020, the parties must each provide the Court with a

                                   2      flash drive containing all exhibits.

                                   3          No witness may be shown any document or other object until it has been marked for

                                   4      identification using an exhibit number. The parties’ updated Exhibit Lists must identify those

                                   5      for which a stipulation of admissibility exists with an “S” in the appropriate box. Parties are

                                   6      ordered to meet and confer and to stipulate on non-controversial issues of admissibility.

                                   7      Failure to do so will result in the waste of trial time.

                                   8          Dolby’s exhibit list currently contains 1785 entries. Adobe’s exhibit list currently contains

                                   9      1588 entries. Only a fraction of those will ever be admitted. Thus, a full paper set shall not be

                                  10      provided to the Court. Rather, the parties are ordered to provide a set of witness binders to the

                                  11      Court and to each witness, and to provide the Courtroom deputy only with the original set of

                                  12      exhibits being offered. They shall be placed in manila folders, labeled by Exhibit number, to
Northern District of California
 United States District Court




                                  13      be provided to the jury.

                                  14              The jury may not be shown any exhibits until admitted into evidence or stipulated by the

                                  15      parties as to admissibility without the express permission of the Court.

                                  16          In general, no exhibit shall be admitted at trial unless actually used. Thus, parties are not

                                  17      allowed to argue the relevance of a document not otherwise referenced during trial.

                                  18          The parties shall keep a running Index of all exhibits admitted with short descriptions. The

                                  19      final list shall be provided to the courtroom deputy before closing arguments so that it can

                                  20      accompany the exhibits into the jury room immediately thereafter.

                                  21          The parties shall file a proposed form of order regarding designations, or stipulations if the

                                  22      disputes are resolved, by January 15, 2020.

                                  23   9. Motions to Seal: The pending motions to seal at Docket Numbers 252, 259, 265, 270, 273,

                                  24      276, and 299 concern the licensing amounts at issue, third party licensing agreements, and

                                  25      source code. These motions are therefore granted.

                                  26
                                  27          1
                                                 By January 6, 2020, a supplemental list of potential exhibits not currently being litigated
                                  28   shall be provided.

                                                                                          3
                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 4 of 8




                                   1          Neither party opposes denial of the motions to seal at Docket Numbers 293 and 296, and

                                   2      thus, these motions are denied as moot.

                                   3          For purposes of trial, the Court orders that the parties shall assign a non-numerical terms

                                   4      (e.g., “Rate A” or “the Cloud Letter Rate”) to the critical licensing amounts at issue. Those

                                   5      terms must be used at trial. Jurors and witnesses will have access to a reference document

                                   6      identifying the non-numerical term and corresponding actual amount. By January 15, 2020,

                                   7      the parties shall submit a joint stipulation regarding the non-numerical terms to be used,

                                   8      including the licensing amount. Such stipulation may be filed under seal.

                                   9   10. Equipment: Projectors, screens and similar equipment must be tested in the courtroom prior

                                  10      to the day when it will be used. Arrangements may be made with the Courtroom Deputy,

                                  11      Frances Stone, at (510) 637-3540, as to appropriate time for doing so. The U.S. Marshal

                                  12      requires a court order to allow such equipment into the building. See Civ. L.R. 77-5. Thus, by
Northern District of California
 United States District Court




                                  13      January 15, 2020, the parties must submit to the Court, by email, a list of equipment which

                                  14      each side intends to bring to trial, as well as a proposed order.

                                  15   11. Parties may use encrypted digital wireless system that includes a receiver and transmitter with

                                  16      XLR connector.

                                  17   12. The parties shall review the Court’s policy regarding the jury’s use of a computer during

                                  18      deliberations at http://cand.uscourts.gov/jurypc.

                                  19   13. Jurors and Peremptory Challenges: The Court will seat a total of nine (9) jurors and no

                                  20      alternates. The Court sets the number of peremptory challenges at four (4). Batson motions

                                  21      must be made in a timely fashion. Argument on the same shall be made outside the presence

                                  22      of the jury panel.

                                  23   14. Introductory Jury Instructions: In general, the Court will give Model Instructions 1.3, 1.5-

                                  24      1.21, 2.2, 2.4, 2.11-2.16, and 3.1–3.5 from the Manual of Model Civil Jury Instructions for the

                                  25      Ninth Circuit (2017 Edition).

                                  26   15. Opening Statements: Parties must meet and confer to exchange any visuals, graphics or

                                  27      exhibits to be used in opening statements. Unless otherwise agreed, the exchange must occur

                                  28      no later than the close of business on the Wednesday before trial. Any objections not resolved
                                                                                         4
                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 5 of 8




                                   1      must be filed in writing by the Thursday before trial. The parties are reminded that the

                                   2      purpose of an Opening Statement is not to argue the facts but to provide the jurors with an

                                   3      outline of what each side expects the evidence will show.

                                   4   16. Expert Disclosures/Fed. R. Civ. P. 68 Offers: To the extent not already provided, counsel

                                   5      shall lodge with the Court on the first day of trial a copy of all expert disclosures, including

                                   6      any supplements, as well as all offers of judgment made under Fed. R. Civ. P. 68.

                                   7   17. Doe Defendants: All Doe Defendants will be deemed dismissed once the jury, or first

                                   8      witness, is sworn, whichever occurs first.

                                   9   18. Depositions to be Used at Trial: Any party intending to use a deposition transcript at trial for

                                  10      any purpose shall lodge the signed original (or a certified/stipulated copy if, for any reason, the

                                  11      original is not available) for use by the Court and shall have extra copies available for use by

                                  12      him/herself and the witness. All other parties are expected to have their own copies available.
Northern District of California
 United States District Court




                                  13      The parties shall each prepare and provide an index of the lodged transcripts and shall review

                                  14      the same with the courtroom deputy upon lodging the transcripts. The index shall provide a

                                  15      space for the party and the courtroom deputy to confirm delivery of and receipt of each

                                  16      transcript. Delivery of the transcripts shall occur no later than January 24, 2020. Any

                                  17      stipulation by the parties that the deposition transcripts to be used at trial are originals must be

                                  18      filed by January 15, 2020.

                                  19   19. Before each trial day, counsel shall confer with the courtroom deputy and identify which of the

                                  20      transcripts may be used that day.

                                  21   20. Video Depositions at Trial: A video deposition may only be shown after the designations,

                                  22      counter-designation and objections are resolved. A transcript shall be provided of the portions

                                  23      played to the jury. The court reporter shall be relieved of her duties to transcribe that portion

                                  24      of the trial. In lieu of the court reporter's transcription, the parties shall provide to the court

                                  25      reporter in pdf format the testimony as played on the same day as the video is played. The

                                  26      court reporter will insert a parenthetical in the transcript and index and append the pdf of the

                                  27      testimony to the end of that day’s transcript.

                                  28   21. Witnesses at Trial: The party presenting evidence shall give the other party hours written
                                                                                           5
                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 6 of 8




                                   1      notice of the witnesses to be called on the following schedule unless otherwise agreed upon by

                                   2      the parties themselves.

                                   3                   Trial Day                         Deadline for Written Notice
                                   4                   Monday                            Friday at 12:00 noon
                                   5
                                                       Tuesday                           Saturday at 12:00 noon
                                   6
                                                       Wednesday                         Monday at 5:00 pm
                                   7
                                                       Thursday                          Tuesday at 5:00 pm
                                   8

                                   9
                                          To the extent that a running list is provided as “notice,” the parties shall indicate the amount of
                                  10
                                          time anticipated for direct examination so that the receiving party can anticipate which of the
                                  11
                                          witnesses will testify.
                                  12
Northern District of California
 United States District Court




                                              The parties are admonished that use of trial time is critical given the limited resources of
                                  13
                                          the Court. All parties must have witnesses ready and available to testify. If the party
                                  14
                                          presenting evidence does not have a witness ready to be called once a prior witness steps
                                  15
                                          down, that party may be deemed to have rested its case or the remaining time in the day will be
                                  16
                                          allocated against that party. Further, and as explained, time does not stop while waiting for
                                  17
                                          witnesses to arrive in Court. Witnesses may be taken out of order upon stipulation or with
                                  18
                                          leave of Court provided that the circumstances giving rise to such an accommodation are
                                  19
                                          promptly called to the attention of opposing counsel and the Court.
                                  20
                                       22. Objections: There shall be no “speaking objections,” and no rebuttal unless requested by the
                                  21
                                          Court, in which case it shall be brief – e.g., “hearsay,” and if a rebuttal requested, “not offered
                                  22
                                          for the truth.” If either counsel needs to make a better record, he/she may do so when the jury
                                  23
                                          is out at the next break.
                                  24
                                       23. Jury Questions: The Court allows written jury questions which it will share with counsel at
                                  25
                                          the break(s) and then place in the record.
                                  26
                                       24. Punitive Damages: If the jury will be asked to consider punitive damages, the following
                                  27
                                          additional orders apply:
                                  28
                                                                                         6
                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 7 of 8




                                   1

                                   2          a. Defendant/Cross-Defendant(s) shall have all relevant financial data in Court in a sealed

                                   3              envelope once trial begins;

                                   4          b. Counsel shall have all witnesses who will be called to testify regarding the financial

                                   5              status of the relevant party (e.g., to authenticate relevant documents, etc.) available on

                                   6              one (1) hour notice once jury deliberations begin; and

                                   7          c. The parties shall meet and confer regarding written stipulations to streamline this phase

                                   8              of the case.

                                   9   25. Requests for Transcripts: If transcripts will be requested during or immediately after the

                                  10      trial, arrangements must be made with the Court Reporter Coordinator (Telephone No. 510-

                                  11      637-3534) no later than January 8, 2020.

                                  12   26. Further Settlement Conference/Mediation: The parties are ordered to participate in further
Northern District of California
 United States District Court




                                  13      private mediation before Judge Hochberg, to be completed no later than January 29, 2020.

                                  14   27. Settlement: Counsel shall promptly notify the Court by phone and email (for after hours, use:

                                  15      ygrchambers@cand.uscourts.gov) of any settlement. The notification shall indicate what

                                  16      further steps need to be taken to finalize the settlement. Unless the Court receives notice of

                                  17      settlement by 4:00 p.m. on the January 29, 2020, jury costs will be assessed where the

                                  18      parties do not proceed to trial as scheduled. Civ. L.R. 40-1. Parties are advised that the trial

                                  19      and all trial-related dates will not be vacated until a formal Notice of Settlement is filed.

                                  20   28. Trial Decorum and Procedure: Counsel, parties, and witnesses are expected to conduct

                                  21      themselves at all times – on or off the record and whether or not in the presence of a jury – in a

                                  22      professional and courteous manner during trial. Do NOT approach other parties’ witnesses

                                  23      without permission. You may approach your own non-hostile witnesses without permission.

                                  24           During voir dire you will be allowed to use the bathrooms in the jury room so that you do

                                  25      not share the facilities with the jurors. You may not linger in the jury room or use any exit

                                  26      door other than the one leading to the courtroom.

                                  27   29. Failure to Comply: Failure to comply with the obligations set forth in this order will result

                                  28      in sanctions appropriate to the gravity of the failure, including, but not limited to monetary
                                                                                         7
                                         Case 4:18-cv-01553-YGR Document 346 Filed 01/02/20 Page 8 of 8




                                   1      fines and/or terminating sanctions.

                                   2      This Order terminates Docket Nos. 252, 259, 265, 270, 273, 276, 293, 296, and 299.

                                   3         IT IS SO ORDERED.

                                   4   Dated: January 2, 2020

                                   5                                               ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                   6                                                UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     8
